DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments and remarks in the reply filed 10/20/2021 have been acknowledged and entered.  Claims 1-3 and 6-23 are pending. Claims 4-5 are canceled; claims 21-23 have been added by this amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 
Claim 21 depends from claim 1, and further recites a range of angles of the segment of the travelling direction.  However, claim 1 recites that the segment of the travelling direction is along a perpendicular direction which is perpendicular to a direction from a center of the substrate toward a reaching point of the cleaning liquid.  Thus, it appears that claim 1 requires the segment of the travelling direction to be 90° from the latter direction, as perpendicular is read as only 90°. Thus, the range of angles presented in the dependent claims do not further limit the initial angle presented in the independent claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9-11, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimaru (JP 2004022783; machine translation referenced herein).
Regarding Claim 1:  Ishimaru teaches a substrate processing apparatus to process a substrate having an upper side and a rear side, the apparatus comprising:
a substrate holder (Fig. 3, element 102) configured to rotate the substrate while holding a central portion of the rear side of the substrate;
a filler nozzle (element 103) configured to feed filler to the upper side of the substrate held by the substrate holder; and
a first nozzle (element 106) configured to feed a cleaning liquid to the rear side of the substrate held by the substrate holder, wherein 
the first nozzle feeds the cleaning liquid toward an area, held by the substrate holder, of the rear side of the substrate; and wherein
the first nozzle is directed toward the substrate such that a segment of a travelling direction projected on the rear side of the substrate is along a perpendicular direction which is perpendicular to a direction from a center of the substrate toward a reaching point of the cleaning liquid on the rear side of the substrate and which is along the rear side of the substrate, the travelling direction being a travelling direction of the cleaning liquid just before the cleaning liquid reaches the reaching point (e.g., the cleaning nozzle 106 is directed to eject the cleaning liquid into the plane of the substrate).
Regarding Claim 2:  Ishimaru teaches the elements of Claim 1 as discussed above, and further teaches that the substrate holder allows the substrate holder to stick to the central portion of the rear side of the substrate [0066].
Regarding Claim 3:  Ishimaru teaches the elements of Claim 1 as discussed above.  It is noted that while features of an apparatus may be recited either structurally or functionally, 
Regarding Claim 6:  Ishimaru teaches the elements of Claim 1, as discussed above.  Ishimaru further teaches a second nozzle (107), and a distance from the center of the substrate toward a reaching point on the substrate to which the first nozzle ejects a cleaning liquid is different from a distance from the center of the substrate toward a reaching point on the substrate to which the second nozzle ejects a cleaning liquid.
Regarding Claim 7:  Ishimaru teaches the elements of Claim 6 as discussed above.  The second nozzle is fully capable of ejecting a different cleaning liquid as this does not require a difference in nozzle structure.  Therefore, the structure reads on the claimed invention.
Regarding Claims 9 and 10:  Ishimaru teaches the elements of Claim 1 as discussed above.  Ishimaru further teaches a third nozzle (element 107) configured to feed a cleaning liquid for cleaning an edge of the substrate.  Ishimaru teaches that a distance from the center of the substrate to a point on the substrate to which the cleaning liquid from the third nozzle is fed is longer than a distance from the center of the substrate to a point on the substrate to which the cleaning liquid from the first nozzle is fed (see Fig. 3).
Regarding Claim 11:  Ishimaru teaches the elements of Claim 1 as discussed above.  The first nozzle is fully capable of ejecting a cleaning liquid as claimed as this does not require a difference in nozzle structure.  Therefore, the structure reads on the claimed invention.
Regarding Claim 21:  Ishimaru teaches the elements of Claim 1 as discussed above.  Ishimaru teaches that the first nozzle is directed toward the substrate such that an angle of the segment of the travelling direction relative to the perpendicular direction is within the claimed range (i.e., it is perpendicular (90°) to the plane of the substrate including a line between the center of the substrate and the reaching point).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (JP 2004022783; machine translation referenced herein) as applied to claim 1 above, and further in view of Yoshida (US 2017/0140917) and Emoto et al. (US 2017/0182515).
Regarding Claim 8:  Ishimaru teaches the elements of Claim 1 as discussed above.  Ishimaru teaches separate nozzles (elements 106 and 107) to supply the cleaning liquid across the rear side surface of the substrate.  Ishimaru does not expressly disclose a nozzle mover configured to move the at least one nozzle in a horizontal direction.  However, Yoshida teaches a substrate processing apparatus comprising a movable nozzle (Fig. 2, element 51) configured to move a lower nozzle in a horizontal direction in order to deliver a cleaning liquid to multiple points on the rear side of the substrate [0031-32].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishimaru with a moving nozzle with a reasonable expectation of delivering the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (JP 2004022783; machine translation referenced herein) as applied to claim 1 above, and further in view of Yamada (US 2006/0234503).
Regarding Claim 12:  Ishimaru teaches the elements of Claim 1 as discussed above.  Ishimaru does not expressly disclose an inert gas nozzle.  However, Yamada teaches a substrate processing apparatus comprising an inert gas nozzle (Fig. 12, element 14) configured to feed an inert gas to the rear side of a substrate for the purpose of supplying a drying gas to the surface [0197].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ishimaru with an inert gas nozzle to supply an inert gas to the rear side of the substrate to assist the drying of the substrate surface, as suggested by Yamada.

Claims 22 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (JP 2004022783; machine translation referenced herein) as applied to claim 1 above.
Regarding Claims 22 and 23:  Ishimaru teaches the elements of Claim 1 as discussed above, and illustrates a distance between the first nozzle and the substrate holder.  Ishimaru does not expressly disclose the distance as within the claimed range.  However, the distance between the nozzle and the substrate support will intrinsically affect the coverage of the liquid on the substrate.  It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishimaru by providing the first nozzle at a distance from the substrate holder that is within the claimed range in order to optimize the coverage of the cleaning liquid on the substrate surface. 

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. Applicant has argued that Ishimaru does not teach a cleaning nozzle corresponding to the first nozzle that is directed toward the substrate such that a segment of a travelling direction projected on the rear side of the substrate is along a perpendicular direction which is perpendicular to a direction from a center of the substrate toward a reaching point of the cleaning liquid on the rear side of the substrate and which is along the rear side of the substrate, the travelling direction of the cleaning liquid being a direction of the cleaning liquid just before the cleaning liquid reaches the reaching point, as required by claim 1. However, as . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714